J. F. Barnard, J.
The subject of quarantine is carefully *410. regulated by statute. It is determined by law what diseases ■ are subject, to quarantine, of what the quarantine establishment shah consist, and where its operations shall be carried on. This establishment consists first of “ warehouses, wet docks and wharves.” These are required to be “ in the lower bay of New York, not on Staten Island, Long Island, or Coney Island.” The second part of such establishment is “ anchorage for vessels,” and “ this shall be in the lower bay, distant not less than two miles from the nearest shore.” The third is a “ floating hospital,” and this “ shall be anchored in the lower bay, not less than two miles distant from the nearest portion of the quarantine anchorage and from' the nearest shore.” The fourth is a “ boarding station,” and this is directed to be the present floating hospital, and such other vessels as may be provided to be anchored so- near the hospital as to offer the greatest dispatch in . boarding vessels. The fifth is a burying ground which is located on the lands of the state at Seguine’s Point, and last, the establishment consists of residences of officers and men not located by the act. On an arrival of infected vessels the sick are to be immediately transferred to the floating or other hospitals to be provided, and full power is given “to appropriate vessels for the service of the sick.”
The well persons are to be set at liberty as soon as they may be with safety. All vessels, the subject of quarantine, shall anchor within the quarantine anchorage, “ and there remain with ah persons arriving thereon,” until discharged by proper authority. The quarantine establishment is put under the control of the commissioners of quarantine, and their powers are not subject to the metropolitan board of health. General power is given the commissioners of quarantine to take ah means necessary for the protection of the public health, according to the exigencies of the case, provided they are not inconsistent with the above provisions.
It seems quite clear, from these minute directions, that the legislature intended that Staten Island should not be a place where any operation of quarantine, except to bury the dead, Should'be carried on.-
*411The very act establishing the present quarantine directed the land of the state at Seguihe’s Point to be sold without unnecessary delay, and the proceeds of such sale to be applied to the expenses of this quarantine as now established.
In violation of the law thus clearly expressed, the defendants, the commissioners of quarantine, or the defendants, the metropolitan board of health, or both jointly, claim' the right and threaten to remove from the vessels which are the subject of quarantine, persons in whom there is no-present manifestation of disease, in order that such persons may be detained at Seguine’s Point, until time shall disclose whether they have the seeds of pestilence in them or not. This is purely and simply quarantine, and may not legally be done on Staten Island.
The plaintiffs make a case which, under well settled equitable principles, entities them to an injunction restraining the defendants from committing the threatened acts, which, by law, they have no right to commit during the pendency of. the. action.